Citation Nr: 1131457	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1970 to July 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  In pertinent part of that rating decision, the RO denied the claims for service connection for chronic obstructive pulmonary disorder and posttraumatic stress disorder.  The Veteran appealed. 

In October 2009, the Veteran provided testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record. 

The matters were remanded by the Board in January 2010 to the Appeals Management Center (AMC) to obtain outstanding copies of records from the Social Security Administration.  The record reflects that the records of medical treatment associated with the grant of SSA disability benefits have been associated with the claims folder.  See Stegall v. West, 11 Vet. App. 268 (1998).

In being cognizant of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim for service connection for posttraumatic stress disorder more generally as an acquired psychiatric disorder.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here as the records reflect other mental disorders, including depression.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for chronic obstructive pulmonary disorder and for an acquired psychiatric disorder, to include posttraumatic stress disorder.   Although the matters were previously remanded by the Board in January 2010, it finds that additional development is necessary prior to adjudication of these claims.

Another remand is needed to obtain outstanding VA and private treatment records.  Prior to the matters returning to the Board, the Veteran reported that he has recently received treatment from the VA Medical Center in Ft. Myers, Florida.  See June 2011VA Form 21-4138, Statement in Support of Claim.  A review of the record does not show that these records are in the claims file.  An attempt should be made to obtain treatment records from these facilities and any other VA or private facility identified by the Veteran.  The Veteran also reported having received treatment at VA Medical Centers in Wilmington, Delaware, and Vineland, New Jersey.  While the record does contain treatment records from those facilities, it is noted that it does not appear that the claims folder has been updated with the Veteran's treatment records since 2008.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate development should be undertaken to attempt to obtain any additional pertinent medical records, to include VA treatment records not already associated with the claims file.

Also, during the pendency of this appeal, VA law and regulation governing service connection for posttraumatic stress disorder have been amended.  Specifically, the evidentiary establishing the required in-service stressor in certain cases has been relaxed.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

Under the newly-revised 38 C.F.R. § 3.304(f), service connection for posttraumatic stress disorder may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.

Given the recent revision to 38 C.F.R. § 3.304(f) and the treatment records that show a diagnosis for posttraumatic stress disorder, the Board finds that a remand is necessary to afford the Veteran with a VA psychiatric examination.  The VA examiner should be asked to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of posttraumatic stress disorder as defined under 38 C.F.R. § 4.125, and if so, to ascertain whether any such diagnosed disorder is supported by the Veteran's claimed in-service stressor events and if the current symptoms are related to an in-service stressful event.  The VA examination report should be conducted in accordance with the revised 38 C.F.R. § 3.304(f).  

As mentioned above, the Court's holding in Clemons is applicable here as the records reflect other mental disorders, including depression.  Therefore, the other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than posttraumatic stress disorder.  In the VA examination report request, the examiner should be instructed to identify the nature and likely etiology of any psychiatric disorder, to include posttraumatic stress disorder.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The examiner should be asked comment on the service treatment records noting a history of psychiatric complaints and treatment for such complaints during service.  See June 1973 Report of Medical History.

The Board finds a remand is also needed to provide the Veteran with a new VA examination to determine the etiology of his chronic obstructive pulmonary disorder.  While the Veteran has already been provided with two VA respiratory examinations, and both examiners appear to attribute the Veteran's current diagnosed disorder to his history of tobacco use, the Board does not find that there is sufficient information of record to adjudicate the claim.  First, neither examiner provided a rationale in support of his medical conclusion to include a statement on why the Veteran's chronic obstructive pulmonary disorder was not related to his inservice exposure to asbestos.  Second, the record lacks an opinion addressing the Veteran's contention that his chronic obstructive pulmonary disorder is in any way related to the Veteran's presumed inservice exposure to Agent Orange.  Lastly, the record does not contain a medical opinion on whether the Veteran's chronic obstructive pulmonary disorder was aggravated by the service-connected asbestosis.  It is noted that to a secondary service connection theory of entitlement may be granted for a disability that is proximately due to or the result of an established service- connected condition, or when a service-connected disorder aggravates another disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  In light of the above, the Board finds that a new VA examination is needed to obtain a medical opinion to address these questions. 

The Board notes that the United States Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, as a matter of law, any claim received by VA after June 9, 1998, is subject to this restriction.  In this case, the Veteran filed his claim of service connection for chronic obstructive pulmonary disorder in April 2006, and therefore service connection for a lung disorder on the basis of tobacco use in service is precluded by law.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran additional notice informing him of the information and evidence needed to substantiate a claim of secondary service connection in accordance with 38 C.F.R. § 3.310, and Allen, supra, and information regarding the amendment to 38 C.F.R. §3.304(f).  The Veteran should be allowed a reasonable time to respond.

2.  The RO/AMC should attempt to obtain any outstanding VA or private pertinent treatment records identified by the Veteran.  In particular, attempts should be made to obtain all the Veteran's outstanding treatment records from VA Medical Center in Fort Myers, Florida, and his treatment records from VA Medical Centers Wilmington, Delaware, and Vineland, New Jersey since 2008. 

3.  Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA psychiatric examination, with the appropriate specialist, to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of posttraumatic stress disorder as defined under 38 C.F.R. § 4.125, and if so, to ascertain whether any such diagnosed disorder is supported by the Veteran's claimed in-service stressor events and if the current symptoms are related to an in-service stressful event.  For any other diagnosed psychiatric disorder, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to service.  In doing so, the examiner is asked to comment on the service treatment records that show complaints of, and treatment for, psychiatric symptomatology. 

All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination. This fact should be so indicated in the examination report.

The examiner should include in the examination report the rationale for any opinion expressed.  The examiner is unable to address any inquiry sought above, and then he or she should explain why.

4.  Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination with the appropriate specialist for the purpose of determining the likelihood that the Veteran's chronic obstructive pulmonary disorder is related to service, to include as due to inservice exposure to asbestos and Agent Orange, or as secondary to his service-connected asbestosis.  The examiner should provide a detailed review of the Veteran's history and the current complaints pertaining to his claimed conditions.  The examiner should perform all studies deemed appropriate, and set forth the findings in detail in the examination report. The RO/AMC should make the claims file available to the examiner, who should review the entire claims file in conjunction with the examination.  The examiner should indicate this fact in the examination report.

Following a review of the record and examination of the Veteran, the examiner should be asked to provide a medical opinion as to the likelihood that the Veteran's chronic obstructive pulmonary disorder is at least as likely as not (a 50% degree of probability or higher) due to any aspect of the Veteran's periods of service, to include his inservice exposure to Agent Orange and/or asbestos, and/or was permanently aggravated by his service-connected asbestosis.  The examiner should comment on the Veteran's history of tobacco use.

The examiner is specifically asked to provide an explanation of his or her reasoning, based on the evidence, in support of any opinion rendered.  If the examiner is unable to render an opinion, the examiner should so state and support it by a rational.

5.  The RO/AMC should then re-adjudicate the claims for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, and for chronic obstructive pulmonary disorder.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

